          Case 4:19-cv-03679 Document 16 Filed on 01/25/21 in TXSD Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

    ANTHONY GRIFFIN,                                     §
                                                         §
         Plaintiff,                                      §
                                                         §
    v.                                                   §     CIVIL ACTION H-19-3679
                                                         §
    SEBRING CAPITAL PARTNERS, U.S. BANK                  §
    AS TRUSTEE, BANK OF AMERICA, N.A.                    §
    AND MORTGAGE ELECTRONIC                              §
    REGISTRATION SYSTEMS, INC.,                          §
                                                         §
         Defendants.                                     §

                                                      ORDER

           Pending before the court is defendants U.S. Bank as Trustee’s (“U.S. Bank”), Bank of

America, N.A.’s (“BANA”), and Mortgage Electronic Registration Systems, Inc.’s (“MERS”)

(collectively, the “Summary Judgment Defendants”) motion for summary judgment (Dkt. 14).1

Plaintiff Anthony Griffin has not responded. After reviewing the motion, evidentiary record, and

applicable law, the court is of the opinion that the Summary Judgment Defendants’ motion for

summary judgment should be GRANTED.

           According to the local rules, a failure to timely respond to a pending motion “will be taken

as a representation of no opposition.” S.D. Tex. L. R. 7.4. Nevertheless, a “motion for summary

judgment cannot be granted simply because there is no opposition, even if failure to oppose

violated a local rule.” Hetzel v. Bethlehem Steel Corp., 50 F.3d 360, 362 n.3 (5th Cir. 1995) (citing

Hibernia Nat’l Bank v. Admin. Cent. Sociedad Anonima, 776 F.2d 1277, 1279 (5th Cir. 1985)).

“The movant has the burden of establishing the absence of a genuine issue of material fact and,


1
  As explained by the Summary Judgment Defendants in their notice of removal, Sebring Capital Partners is a
nonexistent entity that has never been served and has not made an appearance in this case. Dkt. 1 at 3. Therefore, all
of Griffin’s claims against Sebring Capital Partners are DISMISSED WITHOUT PREJUDICE.
     Case 4:19-cv-03679 Document 16 Filed on 01/25/21 in TXSD Page 2 of 2




unless he has done so, the court may not grant the motion, regardless of whether any response was

filed.” See Hetzel, 50 F.3d at 362 n.3. However, a district court may accept as undisputed the

facts set forth in the motion. See Eversley v. MBank Dallas, 843 F.2d 172, 174 (5th Cir. 1988).

       The court has examined the record and applicable law and is satisfied that, for the reasons

set forth in the Summary Judgment Defendants’ motion for summary judgment, no genuine issue

of material fact exists. See Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548 (1986);

Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc).

       Accordingly, the Summary Judgment Defendants’ motion for summary judgment (Dkt. 14)

is GRANTED and all claims against U.S. Bank, BANA, and MERS are DISMISSED WITH

PREJUDICE.

       Signed at Houston, Texas on January 25, 2021.




                                             _________________________________
                                                        Gray H. Miller
                                                Senior United States District Judge




                                                2
